UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJanuary 2013 Commission File Number000-30850 [Missing Graphic Reference] 120 Columbia Street, Vancouver, BCV6A 3Z8 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] Note:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. FORM 51-102F3 MATERIAL CHANGE REPORT 51-102F3 MATERIAL CHANGE REPORT Item 1Name and Address of Company Alterrus Systems Inc. (the “Company”) (Formerly Valcent Products Inc.) 120 Columbia Street Vancouver, BCV6A 3Z8 Item 2Date of Material Change January 2, 2013 Item 3News Release The news release was disseminated on January 3, 2013 through Marketwire. Item 4Summary of Material Change The Company announced the appointment of David Andru as the Chief Financial Officer of the Company effective January 2, 2013. Item 5Full Description of Material Change 5.1 Full Description of Material Change The Company announced the appointment of David Andruas the Company’s Chief Financial Officer effective January 2, 2013. Mr. Andru has a diverse background including, strategic planning, project management, financial modeling and reporting, management reporting, controller roles and team development and management. He was most recently CFO, and acting CEO of Ugi Fitness Inc. Prior to this he was an independent consultant and held various responsibilities at Lululemon Athletica including, Controller, Director of Finance, and Inventory Control Manager. 5.2 Disclosure for Restructuring Transactions N/A Item 6Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 N/A Item 7Omitted Information None Item 8Executive Officer Christopher Ng Chief Executive Officer and Director Item 9Date of Report January 8, 2013 ALTERRUS Systems Inc. 120 Columbia Street Vancouver, BCV6A 3Z8 News Release Alterrus Systems Inc. Appoints David Andru as Chief Financial Officer VANCOUVER, BRITISH COLUMBIA(Marketwire - Jan. 3, 2013) - Alterrus Systems Inc. (CNSX:ASI)(ASIUF) today announced the appointment of David Andru as Chief Financial Officer. Mr. Andru has a diverse background including, strategic planning, project management, financial modeling and reporting, management reporting, controller roles and team development and management. He was most recently CFO, and acting CEO of Ugi Fitness Inc. Prior to this he was an independent consultant and held various responsibilities at Lululemon Athletica including, Controller, Director of Finance, and Inventory Control Manager. "We are delighted to have David accept the role of CFO," said Christopher Ng CEO. "His overall depth of business experience and strong background in finance, systems and technology will be a huge asset to the Alterrus team as we work to achieve the company's goals of sustainable urban agriculture." About Alterrus Systems Inc. Alterrus is a publicly traded company (CNSX:ASI)(ASIUF) headquartered in Vancouver, Canada. It is a world leader in the development, manufacturing, operation and integration of commercial VertiCrop technology for global markets. Alterrus has created a sustainable vertical growing system that grows fresh, nutritious, leafy green vegetables in urban environments where they are to be consumed. Contact: Alterrus Systems Inc. Christopher Ng cng@alterrus.ca SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Alterrus Systems Inc. signed /”Christopher Ng”/ Christopher Ng Chief Executive Officer Date: January 8, 2013
